Citation Nr: 1447280	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-05 803	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota

THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the right wrist.

2. Entitlement to service connection for degenerative joint disease of the left ankle.

3. Entitlement to service connection for right shoulder tendinitis.

4. Entitlement to service connection for right knee disability.

5. Entitlement to service connection for radiculopathy in both legs, to include as secondary to low back disability.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to September 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision dated in January 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In February 2013, the Veteran appeared at a Travel Board hearing before the undersigned.

The issue of entitlement to service connection for radiculopathy in both legs, to include as secondary to low back disability, is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Degenerative joint disease of the right wrist is shown to be the result of the Veteran's military service.

2.  Degenerative joint disease of the left ankle is shown to be the result of the Veteran's military service.

3.  Right shoulder tendinitis had its onset in service.

4.  Right knee disability had its onset in service.


CONCLUSIONS OF LAW

1. The criteria for service connection of degenerative joint disease of the right wrist have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).

2. The criteria for service connection of degenerative joint disease of the left ankle have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).

3. The criteria for service connection of right shoulder tendinitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).

4. The criteria for service connection for right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal (as to the right wrist, left ankle, right shoulder and right knee disabilities), there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to these claims is harmless.  

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

The Veteran is competent to report symptoms and experiences observable by his senses; however, he is not competent to diagnose his disabilities or determine their cause as this requires specialized knowledge and testing to understand the complex nature of neurological and musculoskeletal systems and psychiatric disorders.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Facts and Analysis

The criteria for service connection for right wrist, left ankle, right shoulder, and right knee disabilities have been met.  See 38 C.F.R. § 3.303.

The Veteran has currently diagnosed degenerative joint disease in the right wrist and left ankle, tendinitis in the right shoulder and a strain injury of the right knee with loss of range of motion.  These diagnoses are supported by the findings of the VA examinations of November 2010 and April 2012. 

The Veteran's service treatment records show injuries sustained during physical training activities such as softball and basketball.  Specifically, he sustained an injury to his right wrist in March 1978, and an injury to his left ankle in September 1978, he was treated for tendinitis in his right shoulder in June 1981 and April 1983, and was treated for right knee pain and evidence of chondromalacia patella in November 1981.

The Veteran has provided written statements and sworn testimony at his February 2013 hearing that his pain and difficulty with movement in his right wrist, left ankle, right shoulder, and right knee, have been continuous and consistent since the time of the injuries in service.  He described his service separation examination, which indicated no current disabilities, as a mere formality and stated that he did not realize he could file a claim for the disabilities until several years after service separation.  There is nothing in the record to suggest that the Veteran is not credible and the Board accepts his statements regarding his ongoing symptomatology as both credible and competent.

Although the VA examiner stated that no opinion could be offered with respect to etiology in regards to the right wrist, right knee, and right shoulder disabilities, and provided a negative etiology opinion on the left ankle, these opinions did not include any consideration of the Veteran's competent and credible lay statements.  The evidence with respect to service connection on these disabilities is at least in equipoise and the benefit-of-the-doubt standard of proof thus dictates that service connection is warranted.  38 C.F.R. § 5107(b).
 
ORDER

Entitlement to service connection for degenerative joint disease of the right wrist is granted.

Entitlement to service connection for degenerative joint disease of the left ankle is granted.

Entitlement to service connection for right shoulder tendinitis is granted.

Entitlement to service connection for right knee disability is granted.


REMAND

The Veteran seeks service connection for radiculopathy in both legs which he asserts is the result of his service-connected lumbar spine degenerative disc disease.  The April 2012 VA examiner stated that it is unlikely that the Veteran's symptoms are related to degenerative disc disease and that they are more likely the result of spinal stenosis.  At the February 2013 hearing, the Veteran testified that his physicians had explained to him that his spinal stenosis was the result of his body's attempt to heal and stabilize his back due to the weakness caused by the degenerative disc disease.  In other words, the Veteran was told that his spinal stenosis was caused or aggravated by his service-connected disability.  This point requires further clarification in the form of a medical opinion.

The record also indicates that after the Veteran left active duty military service he continued to receive treatment from military personnel in his status as the dependent of a service member.  Attempts had been made to secure his records from this treatment but had not been successful.  The Veteran testified that he believed the records may be associated with his ex-wife's service treatment records and provided her current name.  Another search should be made to determine if these records can be located.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appropriate federal records custodian to search for the Veteran's treatment records for his time as a military dependent (September 1983 to approximately September 1985) of his now ex-wife, the former A.A., now A.E..  If additional information about the Veteran's ex-wife is needed, he should be asked to provide it in order to facilitate the search.

2.  Obtain an expert medical opinion with respect to the Veteran's claim of service connection for radiculopathy in both legs.  Specifically, the expert should review a copy of the February 2013 hearing transcript and comment on the Veteran's testimony regarding the relationship between degenerative disc disease and spinal stenosis.  

The expert should offer an opinion as to whether, based on his/her medical knowledge and any available research or literature, it is at least as likely as not (probability 50 percent or greater) that the Veteran currently has spinal stenosis which was caused by or otherwise the result of his degenerative disc disease.

IF NOT, the expert should offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that any spinal stenosis was aggravated, that is, permanently worsened as a result of his service-connected degenerative disc disease.

IF the expert finds that the stenosis was aggravated by the degenerative disc disease, the expert should then provide a baseline estimate of the severity of the spinal stenosis prior to the aggravation by the degenerative disc disease. 

3.  Thereafter, readjudicate the remaining issues on appeal.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case, and provide the appellant and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO/AMC.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded to the RO/AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


